Citation Nr: 1733987	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the January 25, 2010 rating decision which assigned an effective date of June 17, 2009, for the grants of service connection for hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Sheila R. Adams, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to January 1961.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in January 2016.  This matter was originally on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has not pled a claim of CUE with specificity in the January 25, 2010, rating decision; it has not been contended that the correct facts, as known at the time, were not before the RO at the time of a prior final decision or that the RO misapplied the law as it existed at the time of such decision.



CONCLUSION OF LAW

The criteria to raise a claim of CUE in assigning an effective date prior to June 17, 2009, for the grant of service connection for hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran's initial Application for Compensation requesting service connection for a hearing condition of the left ear was received in March 1966.  Service connection for hearing loss in the left ear was denied in June 1966, August 1966, October 1966, and January 1967 VA rating decisions as the Veteran had failed to report for VA examinations scheduled in May 1966, August 1966, September 1966, and November 1966.  The Veteran was notified of these actions and of his appellate rights.  A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal periods.

The Veteran's informal claim to reopen the issue of service connection for hearing loss in the left ear was received in November 1969; the issue was denied by the RO in April 1970 and by the Board in February 1971.  

The Veteran's informal claim to reopen the issue of service connection for hearing loss, to include the left ear, and initial claim of service connection for hearing loss in the right ear, claimed as hearing, was received in November 1999; the issue of service connection for hearing loss was denied in a June 2000 VA rating decision. A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal period.

In October 2004, VA received a statement from a VA audiologist indicating that the Veteran's most recent audiological evaluation revealed a mild to moderate sloping sensorineural hearing loss bilaterally; a VA Form 21-4138 (JF), Statement in Support of Claim, requesting a copy of his claims folder; a form to VA from New York Division of Veterans' Affairs which states, "We submit for your consideration, claim for benefits with supporting evidence as indicated below:"  The supporting evidence indicated was a 21-4138.  There was no indication of benefit claimed or type of claim even though this could have been accomplished by checking a box next to one of twelve benefits claimed or one of four types of claims.  Further, there was no follow up by the New York Division of Veterans' Affairs.  

On June 17, 2009, VA received a form to VA from New York Division of Veterans' Affairs which states, "We submit for your consideration, claim for Compensation with supporting evidence as indicated below:"  The supporting evidence indicated was a VA form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing New York State Division of Veterans' Affairs, a DD Form 214, a VA Form 21-4138, Statement in Support of Claim which noted that the Veteran was requesting compensation for six disabilities, including tinnitus and bilateral hearing loss; a VA Form 21-4142, Authorization and Consent to Release Information to VA authorizing VA to obtain treatment records for the six disabilities from 1999 to present from Bronx, New York VA Medical Center; and medical records which included copies of the Veteran's service treatment records, and claim documents properly signed.  The type of claim indicated was a New Claim.  

By rating decision dated in January 2010, service connection was granted for hearing loss and tinnitus effective June 17, 2009; and a 40 percent evaluation and a 10 percent evaluation were assigned, respectively.  This was based on etiological opinions received during the appeal period.

In March 2010, the Veteran submitted a VA Form 21-4138 which stated that he was requesting an earlier effective date of compensation for hearing loss and tinnitus and noted that he had applied for VA benefits for his hearing loss and tinnitus as early as August 4, 1966.

In July 2011, VA issued a letter to the Veteran that his correspondence received in March 2010 could not be accepted as a claim for an earlier effective date.  The Veteran was informed that the appeal period for the January 25, 2010 rating decision expired on February 8, 2011; however, since the Veteran submitted correspondence regarding this issue prior to the expiration of the appeal period and VA did not advise him that a claim for an earlier effective date could not stand alone in a timely manner, a Notice of Disagreement would be accepted as timely for this issue provided it was received by the RO within 30 days of the date of the letter.  The Veteran was advised that there were no provisions to reconsider the prior decision unless (1) the decision contains a CUE, a motion which could be filed at any time; (2) additional evidence is submitted within one year from the date of the letter; or (3) a Notice of Disagreement is filed and the decision and the decision review appeal process is timely elected.  The Veteran was advised that in the absence of one of the above, no action may be taken on the request for an earlier effective date for service connected hearing loss and tinnitus conditions and that enclosed was a VA Form 21-4138, Statement In Support Of Claim, for his convenience in indicating his intent.

In August 2011, the Veteran submitted a VA Form 21-4138 stating that in March 2010 in response to the February 2010 rating decision he offered evidence which indicated that he attempted to receive service connected compensation for hearing loss and tinnitus as early as August 29, 1966.

In October 2011, VA issued a letter to Veteran that his claim for an earlier effective date was received on August 26, 2011; that he was notified of the decision for service connection for hearing low and tinnitus on February 8, 2010; and that he had one year from the date of the notification in February 2010 to appeal the decision.  The Veteran was advised that since he did not appeal, that decision was final and VA could not accept a claim for an earlier effective date on a final regional office decision but that he could request revision based on CUE with respect to the assignment of the effective date in the unappealed decision.  

In October 2011, the Veteran submitted a VA Form 21-4138 stating that the VA stated that he failed to respond to rating decision dated in February 2011 and that he "hereby request a revision based on CUE with respect to the assignment of the effective date in the unappealed decision."  The Veteran also stated that he was resubmitted evidence which supported his contention that his claim was filed as early as August 29, 1966.

By rating decision dated in March 2012, the RO denied entitlement to an effective date earlier than June 17, 2009 for the grants of service connection for hearing loss and tinnitus on the basis of clear and unmistakable error.  The Veteran appealed.

In January 2016, the Board issued a decision which denied entitlement to an effective date earlier than June 17, 2009 for the grants of service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a Joint Motion for Remand, the parties (the Veteran and the Secretary of VA), moved the Court to vacate the January 2016 and remand the matters for readjudication.  The Joint Motion noted that in its decision, the Board identified the issues on appeal as entitlement to earlier effective dates for the awards of service connection for hearing loss and tinnitus and did not specify what particular rating decision had been reviewed including the Veteran's past rating decision for CUE.  The Joint Motion indicated that the Board did not appropriately discuss the claim for CUE in the January 25, 2010 rating decision, and essentially directed that such decision be entered.  That led to this decision.

Issue on Appeal

The Board notes that the RO declined to accept the Veteran's March 2010 and August 2011 statements as Notices of Disagreement with the January 2010 rating decision that service connection for hearing loss and tinnitus and established an effective date of June 17, 2009.

Whether a Notice of Disagreement has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the Notice of Disagreement, the claimant will be furnished a Statement of the Case.  38 C.F.R. §§ 19.34, 20.101(c).  In addition, whether a Notice of Disagreement is adequate is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to the adequacy of a Notice of Disagreement, the claimant will be furnished a Statement of the Case.  38 C.F.R. §§ 19.28, 20.101(c).  

In this case, in August 2011, the RO informed the Veteran since he did not appeal the effective date assigned within one year of the February 2010 notification, the February 2010 decision was final and that his only recourse was revision based on CUE with respect to the assignment of the effective date in the unappealed decision.  

The Veteran did not appeal the RO's determination that the February 2010 rating decision had not been appealed.  Thus, the Board finds that the Veteran did not appeal the effective date assigned in the February 2010 rating decision.  As such, as noted above, the Veteran's remaining recourse is to request revision based on CUE with respect to the assignment of the effective in the February 2010 rating decision.

As such, the only issue on appeal is whether there was CUE in the January 25, 2010 rating decision which assigned an effective date of June 17, 2009, for the grants of service connection for hearing loss and tinnitus.  The Board notes that the Veteran's attorney indicates that the Board's January 2016 Decision was erroneous because it failed to find CUE in the RO's March 2012 decision because the RO did not apply the presumption of soundness to the Veteran's claim under 38 C.F.R. §38 U.S.C.A. § 1111.  A CUE claim, however, cannot be pursued against a rating decision on appeal.  To assert a claim of CUE against a rating decision, the decision must be final.  See 38 C.F.R. § 3.105 (a).

CUE

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duties to notify and assist, however, are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  
 
It is further noted that any claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to demonstrate CUE, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  

The Board notes that the RO received a letter from the Veteran's attorney on August 4, 2017.  

As noted above, to the extent that the Veteran claims CUE in the March 2012 rating decision because the RO did not apply the presumption of soundness to the Veteran's claim under 38 U.S.C.A. § 1111, a CUE claim, however, cannot be pursued against a rating decision on appeal.  To assert a claim of CUE against a rating decision, the decision must be final.  See 38 C.F.R. § 3.105 (a).

To the extent that the Veteran claims CUE in any other final rating decision of record by failing to mention the presumption of soundness and/or never indicated whether it applied, the Veteran has not demonstrated that had the error not occurred, the decision would have been manifestly different.  That is the matter has not been plead with specificity.

Finally, to the extent that the Veteran claims CUE in the Board's January 2016 decision, such decision has been vacated by the Court, for entry of this decision.

Here, while the Veteran has alleged that there is CUE in rating decisions, neither he nor his attorney has identified any error in any rating decision but for such error the outcome would be different.  Thus, the claim of CUE in any rating decision, to include the rating decision that assigned the effective dates for service connection for bilateral hearing loss and tinnitus, has not been pled with sufficient specificity.  Accordingly, the claim of CUE is dismissed without prejudice.


ORDER

The appeal to establish CUE in a final rating decision is dismissed, without prejudice.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


